In a child custody proceeding pursuant to Family Court Act article 6, the mother appeals, as limited by her brief, from so much of an order of the Family Court, Orange County (Klein, J.), dated May 7, 2003, as, after a hearing, granted the petition and awarded custody of the parties’ children to the father.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
When a change of custody is sought, “the relief should be granted when, in the court’s discretion, the totality of the circumstances indicates that to do so is in the best interests of the child” (Matter of Diaz v Diaz, 224 AD2d 614 [1996]; see Eschbach v Eschbach, 56 NY2d 167, 172 [1982]). When changing custody, the courts consider factors including “the original placement of the child, the length of that placement, the child’s desires, the relative fitness of the parents, the quality of the home environment, the parental guidance given to the child, the parent’s financial status, and his or her ability to provide for the child’s emotional and intellectual development” (Matter of Diaz v Diaz, supra at 614).
Here, after considering all of the factors, the evidence clearly established that the best interests of the children would be served by awarding custody to the father. Santucci, J.P., Florio, Schmidt and Rivera, JJ., concur.